DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderstrom (US 4,444,416).
In re claim 19, Soderstrom teaches a chassis (see abstract); a front axle coupled to the chassis (clear from fig. 1 – front wheels); a rear axle coupled to the chassis (clear from fig. 1 – rear wheels); and a stability system including: a first front downrigger (15 on first lateral side) coupled proximate a first lateral side of a front end of the chassis; a second front downrigger (15 on second lateral side) coupled proximate an opposing second lateral side of the front end of the chassis; a first actuator (35 on first lateral side) positioned to facilitate pivoting the first front downrigger between a first position and a second position; and a second actuator (35) positioned to facilitate pivoting the second front downrigger between the first position and the second position.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: in re claim 1-14, the limitations directed to “a stability system including: a pair of front downriggers coupled to the chassis forward of the front axle; and an outrigger assembly coupled to the chassis between the front axle and the rear axle, the outrigger assembly including a pair of outriggers that are selectively extendable laterally outward at an angle relative to a horizontal” are neither anticipated by nor obvious over the prior art.
In re claim 15-18, the limitations directed to “a front bumper coupled to a front end of the chassis; and a stability system including: a first front downrigger directly coupled to a first lateral end of the front bumper; and a second front downrigger directly coupled to an opposing second lateral end of the front bumper” are neither anticipated by nor obvious over the prior art.
For example, attention is directed to Soderstrom, as discussed above. However, Soderstrom fails to teach the above referenced limitations.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614